Citation Nr: 1131788	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  06-24 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified at a Board hearing at the RO in Houston, Texas, in June 2009 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.  

The case was remanded by the Board in June 2010 to afford the Veteran a VA medical examination and to obtain an opinion regarding any relationship between the Veteran's disability and his PTSD.  The examiner did not provide the requested opinions and the issue is remanded for compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay in the adjudication of the Veteran's claim, however further development is necessary before a decision on the merits may be made.  The June 2010 Board remand required the VA examiner to provide an opinion regarding whether it is at least as likely as not that the Veteran's hypertension was due to or caused by his service-connected PTSD or whether the Veteran's PTSD aggravated his hypertension.  The Veteran was afforded a VA examination in August 2010.  In providing his opinion, the examiner stated that PTSD causes physiologic elevation of blood pressure, but is not an etiologic factor for hypertension.  The examiner then noted that the Veteran's hypertension is not related to PTSD.  

The Board finds that the August 2010 opinion does not comply with the orders set forth in the June 2010 remand and that further remand for a complete opinion is required.  The examiner failed to address the issue of aggravation as specifically requested in the June 2010 remand.  Although the Board again regrets the need to further prolong or delay a final decision in this case, the Board must remand the case again to ensure RO compliance with the June 2010 remand.  See Stegall v. West, 11 Vet.App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  If possible, the same examiner who examined the Veteran during the August 2010 VA examination should be afforded an opportunity to clarify and expand upon his opinion.  The Board emphasizes that a detailed rationale for the opinion is necessary.   Specifically, the examiner should address whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension has been aggravated by his service-connected PTSD.  If so, the examiner should report the baseline level of severity of the hypertension before the onset of aggravation and the current level of severity of the hypertension.    

The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with any further opinion.

2.  If the same examiner is no longer available to expand upon his opinion from the August 2010 VA examination, the Veteran should be afforded a new VA examination to ascertain the nature and etiology of the Veteran's hypertension.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the new examination.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly address the following:

	a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is proximately due to or caused by his service-connected PTSD?

	b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension has been aggravated by his service-connected PTSD?  If so, please report the baseline level of severity of the hypertension before the onset of aggravation and the current level of severity of the hypertension.

A complete rationale must be provided for any opinion offered.

3.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


